DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 16, 2021 has been entered.

Response to Amendments
This action is in response to remarks and amendments submitted on 4/16/2021, in which claims 1-7, and 9-19 were presented for further examination, and in which claim 20 was newly presented for examination. The applicant’s remarks and amendments to the claims were considered with the following results:
In response to the last Office Action: 
Claims 1-2, 11, 13-14, 16, and 18-19 are currently amended. 
Claim 8 is currently cancelled. 
Claims 1-7, and 9-20 are pending in this Office action.
The previous objection to the title of the invention has been withdrawn –as necessitated by applicant’s amendments to the title of the invention.
The previous objection to claim 13 has been withdrawn –as necessitated by applicant’s amendments to the impacted claim. 

Response to Arguments
The applicant’s remarks and/or arguments filed 4/16/2021, with respect to claim(s) 1-7, and 9-20, have been fully considered. 

The examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation. The applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

With regard to the previous 35 USC § 103 rejection, applicant argues none of the prior arts on record (Ganesh: US Patent 9773010, Ozhan: US PGPub 20070198677, or Ozhan: US PGPub 20070198677) teaches or suggests every element of claims 1, 18, and 19. The amended limitation of claim 1 recite (in part): “wherein the number of updates not checked by the user terminal includes all updates made to the folder and the file, and wherein the updates made to the folder are different than the updates made to the file”. 

The examiner notes the applicant’s amendments and arguments are persuasive. However, upon evaluating the instant claims for a possible allowance, it was determined the claims reflect an abstract idea under 35 USC § 101. No new ground of rejection under 102/103 will be issued in this Office action as it was determined applicant would need to amend at least the independent claims to more clearly communicate the inventive features. See 35 USC § 101 rejection below. 

Claim Objections
Claims 9, 10, and 14 are objected to because of the following informalities:  
Claims 9, 10, and 14 are dependent on dependent claims 2 and 3, respectively. However, claims 9, 10, and 14 are separated by claims that are not also dependent upon the respective dependent claims to which they each depend. MPEP 608 states “A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim. It should be kept in mind that a dependent claim may refer to any preceding independent claim. See MPEP § 608.01(n)”. Appropriate action is required. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful 

Claims 1-7, and 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-7, and 9-20 are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Step
Analysis (representative claim 1)
1: Statutory Category?
Yes. The device, as claimed in claim 1, is directed to a machine.
2A – Prong 1: Judicial Exception Recited?
Yes. The claim recites limitations directed to providing statistical information upon reviewing log files. These limitation, as drafted, contains functions that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The concepts recited in representative claim 1 represent an idea 'of itself'. An idea ’of itself’ is used to describe an idea standing alone such as a concept, plan, or scheme, as well as a mental process (thinking) that "can be performed in the human mind or by a human using a pen and paper or slide rule". Mental processes are defined by the 2019 PEG as including “concepts performed in the human mind (including an observation, evaluation, judgement, opinion”). The examiner notes representative claim 1 can reasonably correlate to mentally determining a number of different updates made to a file or folder and outputting that information using pen and paper.
2A – Prong 2: Integrated into a Practical Application?
No. The claim recites additional elements such as a processor and memory. These limitations are recited at a high level of generality (i.e., as a general means of gathering, analyzing, and providing data), and amounts to mere data gathering, analysis and output, which is a form of insignificant extra-solution activity. Further, the claimed “creating” steps, for the system log message, the user log message, and the smart log message, only provide event (i.e. an update) information for analysis. Each of the additional limitation is no more than mere  The claim is directed to the abstract idea.
2B: Claim provides an Inventive Concept?
No. Under the 2019 PEG, a conclusion is made on whether the claim recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements only amount to mere instructions to apply the exception using generic computer components, extra-solution activities and a generic link of the use of the exception to a particular technological environment or field of use. Here, the elements in Step 2A, are quite similar to cases courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception: An application program interface for extracting and processing information from a diversity of types of hard copy documents – Content Extraction, 776 F.3d at 1345, 113 USPQ2d at 1356; A claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); A claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011); Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; For these reasons, there is no inventive concept in the claim, and thus it is ineligible.


The analysis above applies to all statutory categories of invention. Although literally invoking the method and medium, claims 18 and 19, respectively, remain only broadly and generally defined, with the claimed functionality paralleling that of the medium in claim 1. As such, claims 18 and 19 are rejected for at least similar rationale as discussed above. 

Claim 2 further specifies making modifications to the file and/or folder. This feature, as claimed, can be considered extra solution activity, and does not aid in the eligibility and/or patentability of the respective independent claims.    
Claim 3 further defines the system log message. This feature, as claimed, can be considered extra solution activity, and does not aid in the eligibility and/or patentability of the respective independent claims. 
Claim 4 further defines the system log message. This feature, as claimed, can be considered extra solution activity, and does not aid in the eligibility and/or patentability of the respective independent claims. 
Claim 5 further specifies user accessing data. This can be classified as insignificant extra solution activity, and does not aid in the eligibility and/or patentability of the respective independent claims.   
Claim 6 further specifies information to include in the user log message. This does not aid in the eligibility of the patentability of the respective independent claims. This feature, as claimed, can be considered mere data gathering, and does not aid in the eligibility and/or patentability of the respective independent claims. 
Claim 7 further specifies creating a user note and including comments in the user log message. This does not aid in the eligibility of the patentability of the respective independent claims. This feature, as claimed, can be considered mere data gathering, and does not aid in the eligibility and/or patentability of the respective independent claims. 

Claim 10 further specifies performing statistical analyses. This does not aid in the eligibility of the patentability of the respective independent claims. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper or slide rule.   
 Claim 11 further specifies performing statistical analyses. This does not aid in the eligibility of the patentability of the respective independent claims. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper or slide rule.   
Claim 12 further specifies performing statistical analyses. This does not aid in the eligibility of the patentability of the respective independent claims. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper or slide rule.   
Claim 13 further specifies performing statistical analyses. This does not aid in the eligibility of the patentability of the respective independent claims. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper or slide rule.   
Claim 14 further specifies ranking information. This does not aid in the eligibility of the patentability of the respective independent claims. The concept can be compared 
Claim 15 further specifies receiving a request for information. This does not aid in the eligibility of the patentability of the respective independent claims. This feature, as claimed, can be considered mere data gathering, and does not aid in the eligibility and/or patentability of the respective independent claims. 
Claim 15 further specifies providing data as part of an output message. This does not aid in the eligibility of the patentability of the respective independent claims. This feature, as claimed, can be considered mere data gathering, and does not aid in the eligibility and/or patentability of the respective independent claims. 
Claim 17 further specifies providing a smart log message to the user terminal. This feature, as claimed, generally describes the linking of the judicial exception to a particular technological environment, and does not aid in the eligibility and/or patentability of the respective independent claims.    
Claim 20 further specifies creating an additional folder. This can be classified as insignificant extra solution activity, and does not aid in the eligibility and/or patentability of the respective independent claims.   
Thus, dependent claims 2-7, 9-17, and 20 are also ineligible. 


Allowable Subject Matter
Claims 1-7, and 9-20 could be allowable should the claim objection, and 35 USC § 101 rejection set forth in this Office action be overcome, and should applicant 
The examiner notes since the claim requirements under 35 USC § 102/103 differs from 35 USC § 101 and 35 USC § 112(b), it is possible for one or more of the applicant’s claims to be rejected under 35 USC § 101 and 35 USC § 112(b) without being rejected under 35 USC § 102/103.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 20130067015 (Vasters) discloses embodiments of the method may be practiced where the badge counter value is based on a reset time stamp caused by a consumer opening an application. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        6/5/2021